NO. 07-02-0331-CV

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                     MAY 13, 2003

                           ______________________________


                   IN THE MATTER OF JULIO POSADAS, A CHILD


                          _________________________________

                FROM THE COUNTY COURT OF HOCKLEY COUNTY;

                NO. 916; HONORABLE LARRY D. SPROWLS, JUDGE

                           _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                               ON MOTION TO DISMISS


       On June 25, 2002, appellant Julio Posadas was found to be a child who engaged

in delinquent conduct. He was placed on juvenile probation with the condition, inter alia,

that he spend 30 days at a juvenile “boot camp.” Appellant gave timely notice of appeal

from this adjudication.


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
      We have now been furnished with supplemental clerk’s and reporter’s records which

show that appellant with his mother, after his attorney had been notified, appeared in open

court and notified the court that he wished to dismiss his appeal. The trial court honored

that request and by notifying us, has requested that the appeal be dismissed.


      We have issued no opinion in this case and there is no reason appellant’s request

should not be honored. Accordingly, the appeal is hereby dismissed. Having dismissed

the appeal at appellant’s request, no motion for rehearing will be entertained and our

mandate will be issued forthwith.



                                                John T. Boyd
                                                Senior Justice




                                            2